DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki et al. (WO 9638709 A1 where the examiner is using a machine translation provided hereinwith for citations) in view of Musto et al. (U.S. Patent No. 4,432,648).
As to claims 13 and 25, Miyaki discloses and shows in figure 7, a device for performing a measurement of a strand-shaped object, the device comprising: 
at least one transmission apparatus (61) configured to emit measuring radiation onto the object (12), wherein the measuring radiation is reflected by the strand-shaped object (page 11, ll. 10-13 and ll. 20-25); 
at least one receiving apparatus (8) configured to receive the measuring radiation reflected by the strand-shaped object (page 11, ll. 26-31); 
an evaluation apparatus (9, 134/136 in figure 17) configured to determine at least one of (1) the diameter and (2) the outer contour (i.e. shape) of the object based on the 
at least one retroreflector (4-6) configured to surround at least a portion of the object, wherein the at least one retroreflector is configured to retroreflect at least some of the measuring radiation reflected by the object (explicitly shown in figure 7) (page 11, ll. 26-31).
Miyaki does not explicitly disclose where the object is “strand-shaped”.
However, Musto does disclose and show in figure 2 and in (col. 5, ll. 56-61) the concept of using light in a similar manner to also test a strand-like pipe (most clearly shown in figure 2).  The examiner notes that this rejection was made as a 103 for compact prosecution to show the claim limitation, however the material worked upon by an apparatus does not distinguish the apparatus claims from the prior art of record (please see MPEP 2115).  Specifically, the beam paths of Miyaki would work equally as well for a strand as for the solder point.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyaki does where the object is “strand-shaped” in order to provide the advantage of increased versatility in widening the number of possible samples one can inspect for shape/diameter.
The subject matter of claims 13 and 25 relate in that the technical features of apparatus claim 13 are in each case suitable for implementing the method of claim 25, therefore the method is obvious in view of the above apparatus rejection.

 	As to claim 15, Miyaki discloses a device, wherein the at least one transmission apparatus and the at least one receiving apparatus are formed by at least one transceiver (page 11, ll. 32-36, where the examiner is interpreting that since the two structures are in direct contact with each other they can be interpreted as “at least one transceiver”).
As to claim 19, Miyaki discloses and shows in figure 7 a device, wherein the at least one retroreflector comprises a cross-section that is at least partially circular in shape (where the examiner is interpreting that the retroreflectors 4-6 as a whole are partially circular in shape) (page 11, ll. 26-31)
 	As to claim 20, Miyaki discloses and shows in figure 7 a device, wherein the at least one retroreflector comprises a cross-section that at least partially deviates from a circular shape (where the examiner is interpreting that each individual retroreflector 4, 5 or 6 appears planar) (page 11, ll. 26-31).
 	As to claim 21, Miyaki discloses and shows in figure 7 a device, wherein the at least one retroreflector comprises a plurality of reflector portions positioned so as to be offset relative to one another in a radial direction (i.e. either multiple locations along each individual retroreflector 4, 5 or 6 which can each clearly be said to be offset in a radial direction or 4-6 as a whole which can each be said to be offset relative to one another in a radial direction) (page 11, ll. 26-31.

As to claim 23, Miyaki discloses and shows in figure 7, a device, wherein the plurality of reflector portions each comprise a circular cross-section (where again the examiner is interpreting that the retroreflectors 4-6 as a whole are partially circular in shape) (page 11, ll. 26-31).
As to claims 24 and 26, Miyaki discloses a device, wherein the measuring radiation emitted by the at least one transmission apparatus is one of (1) terahertz radiation and (1) gigahertz radiation (i.e. a white light is considered terahertz radiation) (page 11, ll. 8-13).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki et al. in view of Musto et al. further in view of Sikora (WO2016139155 A1 where the examiner is using a machine translation provided hereinwith for citations).

As to claim 16, Miyaki in view of Musto does not explicitly disclose, a device, further comprising a plurality of transmission apparatuses positioned around a 
However, Sikora does disclose and show in figure 3 and in (page 9, ll. 50-60) the use of a plurality of transmission and receiving apparatus (i.e. transceivers 20 which contain both) around the circumference of a strand-shaped object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyaki in view of Musto with a device, further comprising a plurality of transmission apparatuses positioned around a circumference of the strand-shaped object and a plurality of receiving apparatuses positioned around the circumference of the strand-shaped object in order to provide the advantage of expected results an increased accuracy in adding additional transmitters/detectors one can obviously more accurately image a sample under test from larger angles with more intensity while maintaining being on the central longitudinal axis of the strand.
 	As to claim 17, Miyaki does disclose using an evaluation apparatus to determine a position of a surface defect on the strand-shaped object from a comparison of the measuring radiation received by a receiving apparatus (page 16, ll. 25-37, where the examiner is interpreting the analysis of quality a form of measuring for defects in for example the shape of solder component).
	Miyaki in view of Musto does not explicitly disclose a device, further comprising at least three transmission apparatuses positioned around a circumference of the strand-shaped object and at least three receiving apparatuses positioned around the circumference or the strand-shaped object, wherein the evaluation apparatus is 
However, Sikora does disclose and show in figure 3 and in (page 9, ll. 50-60) the use of a plurality of transmission (at least 3 for both shown in figure 3) and receiving apparatus (i.e. transceivers 20 which contain both) around the circumference of a strand-shaped object.  Obviously, the controller from Miyaki could be adapted to provide calculations from multiple emitter/detectors as it would only increase the processing time but result in more accurate measurements by adding multiple angles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyaki in view of Musto with a device, further comprising at least three transmission apparatuses positioned around a circumference of the strand-shaped object and at least three receiving apparatuses positioned around the circumference or the strand-shaped object, wherein the evaluation apparatus is configured to determine a position of a surface defect on the strand-shaped object from a comparison of the measuring radiation received by the at least three receiving apparatuses in order to provide the advantage of expected results an increased accuracy in adding additional transmitters/detectors one can obviously more accurately image a sample under test from larger angles with more intensity while maintaining being on the central longitudinal axis of the strand.
As to claim 18, Miyaki does disclose using an evaluation apparatus wherein the evaluation apparatus is configured to determine a position of a surface defect on the strand-shaped object from a temporal comparison (any comparison is a function of time 
	Miyaki in view of Musto does not explicitly disclose at least two receiving apparatuses and at least one transmission apparatus arranged between the at least two receiving apparatuses.
However, Sikora does disclose and show in figure 3 and in (page 9, ll. 50-60) the use of a plurality of transmission (at least 3 for both shown in figure 3) and receiving apparatus (i.e. transceivers 20 which contain both) around the circumference of a strand-shaped object, where since each unit 20 contains both, inherently there is one transmission apparatus arranged between two receiving apparatuses in figure 3.  Obviously, the controller from Miyaki could be adapted to provide calculations from multiple emitter/detectors as it would only increase the processing time but result in more accurate measurements by adding multiple angles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyaki in view of Musto with at least two receiving apparatuses and at least one transmission apparatus arranged between the at least two receiving apparatuses in order to provide the advantage of expected results an increased accuracy in adding additional transmitters/detectors one can obviously more accurately image a sample under test from larger angles with more intensity while maintaining being on the central longitudinal axis of the strand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.